ADVISORY ACTION

Response to Arguments

Applicant's arguments filed 08 August 2022 have been fully considered but they are not persuasive.
Applicant argues that the office has not demonstrated that a person of ordinary skill in the art would have been led to select the claimed combination and have a reasonable expectation of success that it would provide a sealing material that can be pasteurized at temperatures up to 98°C and can be sterilized at temperatures up to 132°C.
Applicant’s argument is unpersuasive given that Markovich discloses that the liner can withstand pasteurization at 100°C, and an upper use service temperature of at least 90°C (i.e. can be pasteurized at temperatures up to 98°C and can be sterilized at temperatures up to 132°C) ([0046]-[0048]).
Applicant argues that the instant invention demonstrates unexpected results.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the instant invention demonstrates unexpected results must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that the instant invention does not require ethylene/alpha olefin block copolymer.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the exclusion of ethylene/alpha olefin block copolymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Markovich discloses a laundry list of polymers.
Although Markovich discloses the use of other types of polymers, applicant’s attention is drawn to MPEP 2131.02 (A) which states that “..when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named”. Ex Parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Applicant argues that Markovich discloses 57 blends in Tables 12 and 13 and none teach the polymers claimed.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that the instant case is similar to In re Stephan Co., 868 F.3d 1342, 1348 (Fed. Cir. 2017) and states that Markovich does not provide any reason to arrive at the specific combination of polymers in specific amounts and the specific ability to withstand a pasteurization temperature up to 98°C and sterilization at temperatures up to 132°C.
Applicant’s argument is unpersuasive because the claimed polymers are recited in Markovich in overlapping amounts.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, Markovich discloses that the liner can withstand pasteurization at 100°C, and an upper use service temperature of at least 90°C (i.e. can be pasteurized at temperatures up to 98°C and can be sterilized at temperatures up to 132°C) ([0046]-[0048]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782